                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Patrick Ryan Grande,                                 File No. 18-cv-02904 (ECT/KMM)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
State of MN; Emily Piper Johnson,
Commissioner of Health and Human
Services; Governor Mark Dayton, State of
Minnesota; AMFSCME Council 5; Dr.
Thomas Gratzer; Dr. William Ericson; Dr.
Michael Farnsworth; Dr. Stanley Shapiro,

           Defendants.
________________________________________________________________________

       The Court has received the December 14, 2018 Report and Recommendation of

United States Magistrate Judge Katherine Menendez. ECF No. 8. No party has objected

to that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

       2.     Plaintiff’s complaint [ECF No. 1] shall be DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with leave to file an amended

complaint within 30 days of this order, or on or before February 8, 2019. A failure to

comply may result in dismissal of this action pursuant to Fed. R. Civ. P. 41(b).
      3.     If Plaintiff files an amended complaint, he should also file a new application

to proceed in forma pauperis with his amended pleading.

      4.     The Clerk’s Office is DIRECTED to supply Plaintiff with a copy of the

standard habeas corpus petition.

      3.     Plaintiff’s pending Application to Proceed In Forma Pauperis [ECF No. 2],

Motion to Set Patrick Ryan Grande Free [ECF No. 3], and his Motion to

Alter/Amend/Supplement Pleadings [ECF No. 6] are DENIED as moot.



Dated: January 9, 2019                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            2
